Citation Nr: 1607660	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for left knee disability.  

3.  Entitlement to a compensable rating for left 5th toe proximal phalanx fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1994 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The RO denied service connection for right knee disability in June 2007.  The Veteran did not appeal, nor was new and material evidence received within one year of the June 2007 notification of the decision.

2.  Since the final June 2007 decision denying service connection for right knee disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO denied service connection for left knee disability in June 2007.  The Veteran did not appeal, nor was new and material evidence received within one year of the June 2007 notification of the decision.

4.  Since the final June 2007 decision denying service connection for left knee disability, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

5.  The Veteran's service-connected left 5th toe proximal phalanx fracture does not result in hammer toe of all toes of his left foot.  


CONCLUSIONS OF LAW

1.  The June 2007 RO decision denying service connection for right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for right knee disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The June 2007 RO decision denying service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria to reopen the claim for service connection for left knee disability based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for a compensable rating for left 5th toe proximal phalanx fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5282 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including the notice required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was provided in May 2009, November 2011, and/or August 2013.  No further notice is required for the left 5th toe disability claim, as service connection was granted for it in August 2009.  Id. 

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  The VA examination for the Veteran's left 5th toe disability in July 2009 was adequate, as it contains all information necessary to rate the disability at issue.  A VA examination was provided for the knee disability claims in May 2012.  It is adequate as it shows that the examiner considered the relevant evidence in rendering the medical opinion provided.  Additional VA examinations are not necessary for the knee disability claims, as new and material evidence has not been presented or secured to reopen them.  See 38 C.F.R. § 3.159.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Right and left knee service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) (2014) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The RO denied service connection for right and left knee disability in June 2007 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the June 2007 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that service treatment records did not show any diagnosis or treatment for a right or left knee condition, and that the current right and left knee disorders did not happen in or get caused by service.   At the time of that decision, service treatment records were silent for reference to right and/or left knee problems, the Veteran had denied having or having had arthritis and/or painful joints in August 1997 and November 1998, his knees were clinically normal on service examination in November 1998, and right and left knee diseases or injuries were first shown years post-service.  In August 2003, the Veteran was seen after a motor vehicle accident and was assessed with a left knee contusion.  An October 2005 VA medical record shows that the Veteran complained of bilateral knee pain for 6-8 months.  The pain occurred after standing, and he had been working in a pharmacy.  The assessment was possible chondromalacia patella.  In November 2006, the Veteran complained of occasional left knee locking, and was felt to have a possible torn left knee meniscus.  In February 2007, he was seen for follow up of a right knee injury which had occurred several days prior.  He had been checking his mail and turned to his left and his right foot stayed in place.  The right knee was tender and swollen at the medial joint line.  X-rays revealed no fracture.  The assessment was pivoting injury, right knee, possible torn ligament, medial meniscus.

Since that decision, no new and material evidence has been received.  That is, no competent evidence has been submitted tending to show that any current right or left knee disability was manifest in service or is related to service.  A VA examiner in May 2012 indicated that the Veteran's current right and left knee disabilities were less likely than not incurred in or caused by service.  The examiner indicated instead that the Veteran had age-related changes in the right lateral meniscus and right and left chondromalacia patella.  The examiner noted that none of the findings suggested a chronic traumatic injury and that the records were silent for 7 years after the Veteran's service discharge.  This is not material evidence as it does not show a nexus between current right or left knee disability and service.  

The Veteran's recent statements and testimony, describing in-service duties and activities and suggesting that they caused his current right and left knee disabilities, are cumulative of similar evidence he previously submitted, and are not material, as he is not competent to opine as to the cause of his current right and left knee disabilities.  As new and material evidence has not been received, the claims may not be reopened and remain denied.  

Even if new and material evidence had been received for the left knee disability claim, in the form of medical evidence more definitively showing current disability (chondromalacia), whereas left knee disorder was only said to be possibly present previously, this claim would be denied on the merits as the preponderance of the evidence indicates that current left knee disability is unrelated to service.  The examiner in May 2012 opined against service incurrence with an adequate explanation as reported above, and there is no other competent evidence of record to relate the current left knee disability to service.  

Left 5th toe rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

The Veteran appeals for a higher rating for his service-connected left 5th toe proximal phalanx fracture disability, which is rated as noncompensable by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5282.  Diagnostic Code 5282 is for hammertoes, and provides for a noncompensable rating for hammer toe of single toes, and a 10 percent rating for hammer toe of all toes of a foot, without claw foot.  

The Veteran filed the current claim in April 2009.  On VA examination in July 2009, the Veteran reported aggravation in the region of his left 5th toe by the use of steel toe shoes required in his customary occupation.  Clinically, there was no relevant pain, weakness, fatigability, problematic motion, edema, instability, or tenderness.  There was mild edema in the left 5th toe and tenderness to palpation, especially about the shaft of the proximal phalanx of it.  There was a mild bony prominence/exostosis affecting the head of the proximal phalanx of the left 5th toe.  The Veteran's gait, weight-bearing, standing ability walking ability, and distance tolerance were normal, and he had no range of motion limitations.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's left 5th toe fracture disability, as it does not cause hammer toe of all toes of the left foot.  Instead, it approximates hammer toe of only the left 5th toe.  Under Diagnostic Code 5282, this results in no more than a noncompensable rating.   

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined him in July 2009.  The medical findings (as provided in the examination report) directly address the criteria under which the disability is evaluated.  As such, the Board finds this record to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left 5th toe fracture disability.  The symptoms and impairment caused by the service-connected left 5th toe disability are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the combined effect or collective impact of the service-connected left 5th toe fracture disability at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Here, the evidence shows that the Veteran is employed as a construction surveyor.  There is no evidence of unemployability due to the disability at issue.  Further consideration of TDIU is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

As new and material evidence has not been received, the claim for service connection for right knee disability may not be reopened and remains denied.  

As new and material evidence has not been received, the claim for service connection for left knee disability may not be reopened and remains denied.  

A compensable rating for left 5th toe proximal phalanx fracture is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


